Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the other end" in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  KR 10-1306297    in view  of Sielhorst et al  (8,596,704). 

Regarding claim 1, Doll disclosed a glove box apparatus comprising: 

a guide rail, 50installed at a side surface thereof; 
a housing   having a protrusion part, 42 moved along the guide rail, and configured to open/close the fixed part; 
a sensor part (the switch) configured to sense a contact with the protrusion part; and

 KR 10-1306297   fails to disclose when the contact between the sensor part and the protrusion part is released and a driving part actuator _configured to move the housing to open/close the fixed part, and move the housing toward the fixed part.


However, Sielhorst et al teach when the contact between the sensor part,130 and the protrusion part (armature,112) is released, and a driving part actuator (col.8 ln 35) configured to move the housing to open/close the fixed part, and move the housing toward the fixed part

It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by KR 10-1306297 to include a contact between a sensor part and the protrusion part is released.
as taught by Siehorst et al to improve the method to unlock the storage compartment.

 disclose wherein when the protrusion part is moved to the guide groove, the contact between the protrusion part and the sensor part is released.
Regarding claim 8, KR 10-1306297 as modified disclose a sensing (switch) part mounted on the housing, and configured to sense separation between the housing and the fixed part. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1306297  in view of Sielhorst et al as applied to claim 2 above, and further in view of Doll
.

Regarding claim 3, KR 10-1306297 as modified fails to disclose the glove box 
apparatus of claim 2, wherein the guide groove is formed upward on one side of the guide rail. However, Doll teaches wherein the guide groove, fig.1g is formed upward on one side of the guide rail

.
Regarding claim 9, Doll teaches wherein the guide rail ,40 is formed in a curved shape. 
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by KR 10-1306297 and Sielhorst et al to include guide groove is formed upward and curved as taught by .

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiepen  et al disclosed a glove box apparatus comprising: 
a fixed part, 12 fixed to a vehicle body, and having 
a guide rail,533 installed at a side surface 
 and Carabalona disclose (Sensor magnets 106,108). Doll disclosed a Curve track 4,26 guide;  De Pue et al (7,121,605); Gnielka 2020/0180514- teach a sensing switch part, (3921 rotary element) mounted on a housing (11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612